DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 6, 11, 14, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 3, the claim is indefinite because it is not at all clear what is meant by the limitation “non-solvent.”
With respect to claim 4, there is insufficient antecedent basis for the limitations “determining morphology” and “molecule/nanoparticle shell.”
With respect to claim 6, there is insufficient antecedent basis for the limitation “molecular uptake.”
With respect to claim 6, the claim is indefinite because it is not at all clear what is meant by the limitation “solvation sphere.”
With respect to claim 11, the claim is indefinite because it is not at all clear what is meant by the limitation “the method is independent of solvation criteria.”
With respect to claim 14, the claim is indefinite because it is not at all clear what is meant by the limitation “a solvation shell.”
With respect to claim 15, the limitation “wherein ligand stripping is employed” renders the claim indefinite because there is no clarity how ligand stripping is employed in the recited method, in what way it is employed, and for what purpose.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (M. Kimura et al., Volatile Organic Compound Sensing by Gold Nanoparticles Capped with Calix[4]arene Ligand, 40 Chem. Lett. 1402-1404 (2011)).
With respect to claims 1-9 and 11-14, Kimura discloses a quartz crystal microbalance method for detecting molecular interactions with nanoparticles to quantify molecule-nanoparticle interactions (see Kimura, page 1403, left column, second paragraph), the method comprising: (a) preparing a nanoparticle film on a quartz crystal (see Kimura, page 1403, left column, second paragraph); (b) exposing the nanoparticle film to at least one molecular vapor (see Kimura, page 1403, left column, second paragraph); and (c) quantifying mass uptake via analyzing a resonant frequency of the quartz crystal (see Kimura, Figure 1).  Uptake trend is correlated to ligand shell morphology (see Kimura, page 1402, right column, second column; and Figure 2).  The method occurs in the absence of any required solvent for quantification of the molecule/nanoparticle interactions (see Kimura, page 1403, left column, second paragraph; and right column, first paragraph).  Different ligands exhibit different chemical shifts (see Kimura, page 1403, left column, first paragraph).  The nanoparticle film is formed by spin coating (see Kimura, page 1403, left column, second paragraph).  The data is analyzed for non-monotonic trends (see Kimura, Figures 1-3).  Patchy ligand morphologies exhibit more molecule uptake than monoligand nanoparticles (see Kimura, Figure 2 and accompanying text).  

Allowable Subject Matter
Claims 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kartha (K. K. Kartha et al., A Carbazole-Fluorene Molecular Hybrid for Quantitative Detection of TNT Using a Combined Fluorescence and Quartz Crystal Microbalance Method, 16 Phys. Chem. Chem. Phys. 18896-18901 (2014)) and Marsh (Z. M. Marsh et al., QCM Detection of Molecule-Nanoparticle Interactions for Ligand Shells of Varying Morphology, 10 Nanoscale 19107-19116 (2018)).  Kartha discloses the use of QCM for the detection of TNT in water (see Kartha, Abstract).  Marsh (by inventors) discloses the use of QCM for the detection of various organic vapors (see Marsh, Abstract; and Fig. 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771